DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2022 was filed after the mailing date of the Notice of Allowance on 10/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art neither teaches nor fairly suggests a method for analyzing a sample by a sample analyzer, wherein the analyzer comprises: a plurality of detectors each configured to interrogate cells in the sample; wherein the analyzer is configured to analyze both blood and body fluid samples; wherein the body fluid measuring algorithm is different from the blood reconfiguring the sample analyzer for each measuring algorithm.
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method for analyzing a sample by a sample analyzer that comprises a plurality of chambers each configured to receive a sample selectively comprising (i) a blood sample or (ii) a body fluid sample, and a plurality of detectors each configured to interrogate cells in the sample and output measurements of the cells in the sample, the method further comprising:
in response to selection of the blood sample for measurement, executing a blood measuring algorithm defining a sequence of operations for sensing cells in the blood sample, wherein executing the blood measuring algorithm comprising reconfiguring the sample analyzer into a blood sample analyzer operable to: introduce the blood sample into one of the plurality of chambers; operate one of the plurality of detectors to sense cells in the introduced blood sample; and derive, from measurements from said one of the plurality detectors, a digitally analyzable form of measurements on the cells in the introduced blood sample; and 
in response to selection of the body fluid sample for measurement, executing a body fluid measuring algorithm, different from the blood measuring algorithm, which defines a sequence of operations for sensing cells in the body fluid sample, wherein executing the body fluid measuring algorithm comprises reconfiguring the sample analyzer into a body fluid sample analyzer operable to: introduce the body fluid sample into said one or another of the plurality of chambers; operate said one or another of the plurality of detectors to sense cells in the introduced body fluid sample; and derive, from measurements from said one or another of the plurality of detectors, a digitally analyzable form of measurements on the cells in the introduced body fluid sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796